DETAILED ACTION
This Office Action is in response to Application filed March 20, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I, claims 8, 9 and 15, in the reply filed on June 10, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 8, it is not clear whether “a center” recited on line 3 implies that the claimed aluminum nitride single crystal substrate has a symmetric shape in multiple directions, because (a) Applicants disclosed non-symmetric shapes of an aluminum nitride single crystal substrate in Figs. 3 and 4 of current application, and (b) however, the alleged center 33/43 in Figs. 3 and 4 of current application is not exactly “a center” since the position 33/43 is not exactly a center of mass of the aluminum nitride single crystal substrate.
(2) Also regarding claim 8, it is not clear whether the limitation “the first distance being a distance from the center to the periphery” recited on line 6 implies that there is only one “first distance”, which also implies that the claimed aluminum nitride single crystal substrate should be circular as shown in Fig. 1 of current application, because (a) the hexagonal shape aluminum nitride single crystal substrate shown in Fig. 2 of current application has a plurality of first distances since the distance between the center and the corners of the hexagon and the distance between the center and the sides of the hexagon are different from each other, (b) the aluminum nitride single crystal substrates shown in Figs. 3 and 4 of current application also have a plurality of first distances between the center and the periphery, and (c) therefore, for the embodiments shown in Figs. 2-4 of current application, “the first distance” would be indefinite since it is one first distance out of a plurality of first distances.
(3) Regarding claims 8, 9 and 15, if the limitation “the first distance being a distance from the center to the periphery” recited on line 6 can be directed to any of the shapes of the aluminum nitride single crystal substrate shown in Figs. 1-4 of current application, it is not clear how the claimed ratio (vA - vB) / vB can be in the claimed ranges, because (a) Applicants originally disclosed a hexagonal shape aluminum nitride single crystal substrate in Fig. 2 of current application, and truncated aluminum nitride single crystal substrates in Figs. 3 and 4 of current application, (b) however, the characteristics of the aluminum nitride single crystal substrates should be either uniform or isotropic around the center for the embodiments shown in Figs. 1-4 of current application, (c) however, the schematic illustrations of Figs. 2-4 of current application show that somehow the claimed ratio of the aluminum nitride single crystal substrate follows the shape of the periphery of the aluminum nitride single crystal substrate, for which Applicants did not provide any enabling disclosure, and (d) in this case, the claim limitations of claims 8, 9 and 15 for the aluminum nitride single crystal substrates shown in Figs. 2-4 also appear to fail to comply with the enablement requirement since Applicants did not originally disclose how the claimed ratio would be measured with the boundaries 26-46 shown in Figs. 2-4 of current application, which requires control of the growth of the aluminum nitride single crystal substrate with an atomic scale precision to have such a boundary 26-46.
(4) Further regarding claim 8, it is not clear what “a minimum value of peak wave numbers of micro-Raman spectra in the inner region” recited on lines 10-11 refers to, because (a) it is not clear whether the claimed “a minimum value of peak wave numbers of micro-Raman spectra in the inner region” implies one measurement of micro-Raman spectra in the inner region where “a minimum value of peak wave numbers of micro-Raman spectra” is determined since otherwise one has to measure peak wave numbers of micro-Raman spectra everywhere in the inner region, (b) it does not appear that Applicants carried out micro-Raman spectroscopy everywhere in the inner region according to the original disclosure, and (c) in this case, depending on where in the inner region the micro-Raman spectroscopy is carried out, “a minimum value of peak wave numbers of micro-Raman spectra in the inner region” would be different, rendering claim 8 indefinite for not establishing unambiguously the reference value or “a minimum value of peak wave numbers of micro-Raman spectra in the inner region”.
(5) Still further regarding claim 8, it is not clear how “an average value of peak wave numbers of micro-Raman spectra in the outer region” recited on line 12 is measured, because (a) it is not clear whether the claimed “average value of peak wave numbers of micro-Raman spectra in the outer region” implies one measurement of micro-Raman spectra in the outer region where “an average value of peak wave numbers of micro-Raman spectra” is determined since otherwise one has to measure peak wave numbers of micro-Raman spectra everywhere in the outer region, (b) it does not appear that Applicants carried out micro-Raman spectroscopy everywhere in the outer region according to the original disclosure, and (c) in this case, depending on where in the outer region the micro-Raman spectroscopy is carried out, “an average value of peak wave numbers of micro-Raman spectra in the outer region” would be different, rendering claim 8 indefinite for not establishing unambiguously the reference value or “an average value of peak wave numbers of micro-Raman spectra in the outer region”.
(6) Still further regarding claim 8, it is not clear whether the values of vA and vB do not depend on the size of the measurement of the micro-Raman spectroscopy, and other parameters of the micro-Raman spectroscopy such as energy of light for the micro-Raman spectroscopy, because (a) it appears that the values of vA and vB should depend on the size of the measurement of the micro-Raman spectroscopy, and other parameters of the micro-Raman spectroscopy, and (b) when the values of vA and vB depend on these parameters, claim 8 is indefinite since Applicants do not claim any of these critical parameters.
(7) Still further regarding claim 8, it is not clear whether the values of vA and vB do not depend on the surface orientation of the aluminum nitride single crystal substrate, because (a) it appears that the values of vA and vB should depend on the surface orientation of the aluminum nitride single crystal substrate, and (b) when the values of vA and vB depend on the surface orientation of the aluminum nitride single crystal substrate, claim 8 is further indefinite since Applicants do not claim this critical parameter.
(8) Still further regarding claim 8, it is not clear what the “peak wave numbers” recited on lines 10 and 12 refer to, and whether they correspond to Al and/or N.
(9) Also regarding claims 8, 9 and 15, it is not clear why the ratio (vA - vB) / vB is in the claimed ranges, because (a) it appears that the claimed aluminum nitride single crystal substrate is not uniform such that there appears to be a distinction between the outer region and the inner region as claimed, and (b) however, it is not clear why there should be such a distinction between the outer region and the inner region as claimed, why “30% of a first distance” became a demarcation line for the distinct characteristics of the outer region and the inner region, and it is not clear whether any size or diameter, and any surface orientation of the aluminum nitride single crystal substrate has “30% of a first distance” as a demarcation line for the distinct characteristics.
(10) Further regarding claims 8, 9 and 15, it is not clear under what conditions the ratio (vA - vB) / vA is measured, because (a) both vA and vB are related to peak wave numbers of micro-Raman spectra, (b) however, Hayes et al. (“Temperature Dependence of the Phonons of Bulk AlN,” Japanese Journal of Applied Physics 39 (2000) pp. L 710-L 712) show that peak wave numbers of micro-Raman spectra depend on the measurement temperature, see Fig. 1 of Hayes et al., (b) in addition, Kuball et al. (“Raman scattering studies on single-crystalline bulk AlN under high pressures,” APPLIED PHYSICS LETTERS 78 (2001) pp. 724-726) show that peak wave numbers of micro-Raman spectra also depend on the measurement pressure, see Fig. 1 of Kuball et al., (d) therefore, the claimed ratio (vA - vB) / vB inherently depends on the measurement conditions, which Applicants do not claim at all, and (e) even for one aluminum nitride single crystal substrate, the aluminum nitride single crystal substrate may or may not read on the claimed invention depending on the measurement conditions, rendering claims 8, 9 and 15 indefinite.
(11) Still further regarding claims 8, 9 and 15, it is not clear whether the claimed invention is not dependent on the diameter of the substrate, because (a) while Applicants do not claim a diameter and/or a surface orientation of the aluminum nitride single crystal substrate, the diameter and surface orientation of the substrate would also influence the characteristics of the substrate such as the ratio (vA - vB) / vB, which requires a certain degree of homogeneity or isotropy, and (b) in other words, while a small diameter aluminum nitride single crystal substrate may be able to show the claimed ratio under certain circumstances, a large diameter aluminum nitride single crystal substrate may not be, or vice versa; and while a (0001) aluminum nitride single crystal substrate may be able to show the claimed ratio under certain circumstances, a (11-20) aluminum nitride single crystal substrate may not be, or vice versa.
Claims 9 and 15 depend on claim 8, and therefore, claims 9 and 15 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kuball (“Raman spectroscopy of GaN, AlGaN and AlN for process and growth monitoring/control,” SURFACE AND INTERFACE ANALYSIS 31 (2001) pp. 987-999.)
Regarding claims 8, 9 and 15, Kuball discloses an aluminum nitride single crystal substrate (Table 2 and Fig. 1(b)) comprising a main surface, the main surface inherently comprising: a center; a periphery; an outer region whose distance from the center is greater than 30% of a first distance, the first distance being a distance from the center to the periphery; and an inner region whose distance from the center is no more than 30° of the first distance.
Kuball differs from the claimed invention by not showing that a ratio (vA - vB) / vB is within the range of ±0.1%, wherein vA is a minimum value of peak wave numbers of micro-Raman spectra in the inner region; and vB is an average value of peak wave numbers of micro-Raman spectra in the outer region (claim 8), wherein the ratio (vA - vB) / vB is within the range of ±0.05% (claim 9), and the ratio (vA - vB) / vB is within the range of ±0.03% (claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ratio can be within the claimed ranges, because (a) as discussed above under 35 USC 112(b) rejections, claims 8, 9 and 15 reciting the ratio (vA - vB) / vB are indefinite, (b) one of ordinary skill in the art strives to obtain a uniform aluminum nitride single crystal substrate, which is also the purpose of Kuball, and when the aluminum nitride single crystal is substantially uniform, the ratio (vA - vB) / vB would be reduced, becoming smaller, (c) an aluminum nitride single crystal substrate having a small ratio (vA - vB) / vB can be used to epitaxially grow nitride semiconductor layers having a high quality, and (d) the claim is prima facie obvious without showing that the claimed range of the ratio (vA - vB) / vB achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 9,627,197)
Leibiger et al. (US 9,074,297)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        June 15, 2022